20-05027-rbk Doc#136 Filed 11/02/20 Entered 11/02/20 13:25:38 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.

  Signed November 02, 2020.


                                                          __________________________________
                                                                       Ronald B. King
                                                            Chief United States Bankruptcy Judge




                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

  IN RE:                                 §
                                         §
  KRISJENN RANCH, LLC,                   §                        CASE NO. 20-50805-RBK
                                         §
                    DEBTOR               §                        CHAPTER 11
  _______________________________________§
                                         §
  KRISJENN RANCH, LLC, KRISJENN RANCH, §
  LLC-SERIES UVALDE RANCH, AND           §
  KRISJENN RANCH, LLC-SERIES PIPELINE    §
  ROW, AS SUCCESSORS IN INTEREST TO      §
  BLACK DUCK PROPERTIES, LLC,            §
                    PLAINTIFFS,          §
  VS.                                    §                        ADVERSARY NO. 20-05027-RBK
                                         §
  DMA PROPERTIES, INC. AND LONGBRANCH §
  ENERGY, LP.,                           §
                    DEFENDANTS.

                                  ORDER DISMISSING MOTION AS MOOT

           On this day came on to be considered DMA Properties, Inc., Frank Daniel Moore, Longbranch

  Energy, LP’s Motion to Continue Trial Date (ECF No. 129), and the Court is of the opinion that the Motion

  should be dismissed as moot.
20-05027-rbk Doc#136 Filed 11/02/20 Entered 11/02/20 13:25:38 Main Document Pg 2 of 2




         It is, therefore, ORDERED, ADJUDGED, AND DECREED that the above referenced Motion is hereby

  DISMISSED AS MOOT.
                                                ###




                                                  2
